DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status 
Claims 1-10 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
With respect to claims 2, 3, and 4, the claims depend from independent claim 1 which is a method (or process) claim. However, the claim limitations in claims 2, 3 and 4 are written as a single paragraph, in narrative form, without line indentations which makes it difficult to ascertain what steps in the method are exactly being claimed as part of the invention.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See 37 CFR 1.75(i). 
With respect to claim 2, the (1) claim limitation contains the phrase “most suitable”.  However, the phrase is not subject to any objective standard for determining what is “most suitable”.  As a result, the claim is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
With respect to claim 3, the phrase “actual production situation” is unclear as to the meaning or scope of “actual production situation”.  Also, the phrase “an MES system” is not understood and the Specification does not provide a clear definition of “an MES system”.  As a result, the claim is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
With respect to claim 4, the (S3) limitation contains a period followed by a new sentence which makes it unclear as to whether the new sentence is intended to be a separate, new limitation in claim 4.
With respect to Claim 4, the limitations contain one or more of the following phrases: “the one”, “its information list”, “its current material status”, “it sends”, “its own transmission line”.  For the avoidance of doubt, “it” and “its” should be replaced with the particular object or element to which “it” refers.  The phrase “the one” should be replaced with the particular object or element to which “the one” refers.
With respect to Claim 7, a limitation contains the following phrase: “it further comprises”.  For the avoidance of doubt, “it” should be replaced with the particular object or element to which “it” refers.
With respect to Claim 8, a limitation contains the following phrase: “it autonomously navigates”.  For the avoidance of doubt, “it” should be replaced with the particular object or element to which “it” refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald et al (US Patent No. 9,411,337) in view of Sills et al (US Patent No. 10,351,240).
With respect to independent Claim 1, Theobald et al discloses the limitations of independent claim 1 as follows:
A method for transporting materials between process points of a photovoltaic production line, characterized in that
a mobile robot receives instructions to transport materials from one process point to another, (See Col. 3, Line 66-Col. 4, Line 10; Col. 6, lines 39-54; Col. 6, Lines 62-64; Col. 7, Lines 45-51; Figs. 1, 2, 4; Ref. Numerals 20(mobile robot), "command data"(instructions), "items"(material), "first/second locations"(process points)  and
the mobile robot and the process point dock based on near field communication to take or discharge materials. (See Col. 8, Lines 33-43; Col. 8, Lines 52-59; Figs. 1, 2, 4, 5, 6; Ref. Numerals 20(mobile robot), 136(communication device)
Theobald et a discloses a communication device for transmitting instructions to a mobile robot and docking the mobile robot at various locations to pick up or deliver items based on the instructions; however, Theobald et al does not disclose near field communication at the docking location.   With respect to that limitation, Sills et al teaches the following:
the mobile robot and the process point dock based on near field communication to take or discharge materials.  (See Col. 17, Lines 3-5; Fig. 2; Ref. Numerals 200(mobile robot), 404(process point docking), "near-field communication"(near-field communication)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Theobald et al with the teachings of Sills et al to have near field communication capability at the docking location in order to transmit short-range, updated information to the mobile robot with respect to the material to be picked up or to be delivered at the process point.  A person with skill in the art would be motivated to incorporate the teachings of Sills et al because they are a known work in the same field of endeavor (ie, incorporating near field communication at a docking location of a mobile robot) which would prompt its use in the same or similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Theobald et al and Sills et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Theobald et al and Sills et al discloses a follows:
The method for transporting materials between process points of a photovoltaic production line according to claim 1, characterized in comprising the following steps: 
(1) a robot scheduling system obtains a task information, and sends the task information to a mobile robot which is most suitable for performing the task, the task information includes at least a process point from which the materials are taken, a process point to which the materials are discharged, material quantity to be taken, and material quantity to be discharged.  	(See Theobald et al: Col. 3, Line 66-Col. 4, Line 10; Col. 6, lines 39-54; Col. 6, Lines 62-64; Col. 7, Lines 45-51; Figs. 1, 2, 4; Ref. Numerals 20(mobile robot), "scheduling data"(task information), "command data"(instructions), "items"(material), "first/second locations"(process points)	
(2) the mobile robot receives the task information sent by the robot scheduling system, and moves to a first process point by autonomous navigation, (See Theobald et al: Col. 3, Line 66-Col. 4, Line 10; Col. 6, lines 39-54; Col. 6, Lines 62-64; Col. 7, Lines 45-51; Col. 8, Lines 33-43; Col. 8, Lines 52-59; Figs. 1, 2, 4; Ref. Numerals 20(mobile robot), "scheduling data"(task information), "command data"(instructions), "items"(material), "first/second locations"(process points)and determines whether a material transmission condition is satisfied based on near field communication between the mobile robot and the first process point, when the material transmission condition is satisfied, a transmission line on the mobile robot is docked with a transmission line at the first process point, and the materials at the first process point are transported to the mobile robot;	(See Sills et al: Col. 17, Lines 3-5; Fig. 2; Ref. Numerals 200(mobile robot), 404(process point docking), "near-field communication"(near-field communication)
(3) the mobile robot autonomously navigates to a second process point, (See Theobald et al: Col. 3, Line 66-Col. 4, Line 10; Col. 6, lines 39-54; Col. 6, Lines 62-64; Col. 7, Lines 45-51; Col. 8, Lines 33-43; Col. 8, Lines 52-59; Figs. 1, 2, 4; Ref. Numerals 20(mobile robot), "scheduling data"(task information), "command data"(instructions), "items"(material), "first/second locations"(process points)and the mobile robot and the second process point determine whether a material transmission condition is satisfied based on near field communication, the transmission line on the mobile robot is docked with a transmission line on the second process point when the material transmission condition is satisfied and the materials on the mobile robot are transported to the second process point.  	(See Sills et al: Col. 17, Lines 3-5; Fig. 2; Ref. Numerals 200(mobile robot), 404(process point docking), "near-field communication"(near-field communication))  

With respect to Claim 5, which ultimately depends from independent claim 1, Theobald et al and Sills et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 5, Theobald et al discloses:
The method for transporting materials between process points of a photovoltaic production line according to claim 2, characterized in that:
when the mobile robot moves to a position near the process point, an auxiliary positioning system is used to locate a current position of the mobile robot;	(See Col. 5, Lines 1-10; Ref. Numerals 76,78(auxiliary positioning system)
the auxiliary positioning system includes, 	
a magnetic strip disposed on the ground and a magnetic strip detecting sensor disposed on the mobile robot;	(See Col. 5, Lines 1-10; Ref. Numerals 76,78(auxiliary positioning system)
or a marker with a precise position disposed at a target position and an identification sensor disposed on the mobile robot;	(See Col. 5, Lines 1-10; Ref. Numerals 76,78(auxiliary positioning system)
or a ribbon disposed on the ground and a visual sensor disposed on the mobile robot.  	(See Col. 5, Lines 1-10; Ref. Numerals 76,78(auxiliary positioning system)   	

With respect to independent Claim 7, Theobald et al discloses the limitations of independent claim 7 as follows:
A material handling system between process points of a photovoltaic production line, characterized in that:
it further comprises a mobile robot receiving instructions to transport materials from one process point to another, (See Col. 3, Line 66-Col. 4, Line 10; Col. 6, lines 39-54; Col. 6, Lines 62-64; Col. 7, Lines 45-51; Figs. 1, 2, 4; Ref. Numerals 20(mobile robot), "command data"(instructions), "items"(material), "first/second locations"(process points)
wherein both the mobile robot and process point are provided with a near field communication module, and 	(See Col. 8, Lines 33-43; Col. 8, Lines 52-59; Figs. 1, 2, 4, 5, 6; Ref. Numerals 20(mobile robot), 136(communication device)
the mobile robot and the process point dock based on the near field communication to take or discharge materials.  	(See Col. 8, Lines 33-43; Col. 8, Lines 52-59; Figs. 1, 2, 4, 5, 6; Ref. Numerals 20(mobile robot), 136(communication device)
Theobald et a discloses a communication device for transmitting instructions to a mobile robot and docking the mobile robot at various locations to pick up or deliver items based on the instructions; however, Theobald et al does not disclose near field communication at the docking location.   With respect to that limitation, Sills et al teaches the following:
wherein both the mobile robot and process point are provided with a near field communication module, (See Col. 17, Lines 3-5; Fig. 2; Ref. Numerals 200(mobile robot), 404(process point docking), "near-field communication"(near-field communication) and 
the mobile robot and the process point dock based on the near field communication to take or discharge materials. (See Col. 17, Lines 3-5; Fig. 2; Ref. Numerals 200(mobile robot), 404(process point docking), "near-field communication"(near-field communication)  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Theobald et al with the teachings of Sills et al to have near field communication capability at the docking location in order to transmit short-range, updated information to the mobile robot with respect to the material to be picked up or to be delivered at the process point.  A person with skill in the art would be motivated to incorporate the teachings of Sills et al because they are a known work in the same field of endeavor (ie, incorporating near field communication at a docking location of a mobile robot) which would prompt its use in the same or similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Allowable Subject Matter
Claims 3, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Further provided, however, that the 112(b) rejections set forth in Section 5 above for Claims 3, 4, and 6 are satisfactorily resolved.
Claims 9 and 10 are allowed.  With respect to independent Claim 9, a mobile robot comprising a robot body, a transmission line, a near field communication module, a positioning and navigation module, a path planning module, an auxiliary positioning module, a position detecting module, and a central controller was neither found, nor fairly taught or suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                       June 15, 2022